Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Response to Restriction/Election
Applicant’s election of Species A (Figs. 1-5), corresponding to claims 1-12, 15, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Based on Applicant’s remarks, it appears Applicants election of only claims 1-12 and 15 is incorrect. Claims 13 and 14 will also be examined as they are the corresponding method claims of device claims 6 and 8.  

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim8 is objected to because of the following informalities:  Claim 8 states “the fourth transistor re all P-type TFTs”. Examiner believes the “re” should read “are”.  Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations “the first timing signal” and “the second timing signal”. There is insufficient antecedent basis for this limitation in the claim.
Specifically, there is no previous mention of the terms “first timing signal” and “the second timing signal”. For the sake of compact prosecution, the limitations are assumed to read limitations “a first timing signal” and “a second timing signal”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Chung (US 2018/0204510) in view of Smith (US 2009/0201230).

As to claims 1, 15, Chung (Fig. 8) teaches a pixel circuit for driving a light emitting diode (OLED) to emit light, including: 
a resetting and charging circuit (M3 and M4), configured to reset a capacitor (Cst) connected between a gate electrode of a driving transistor of the pixel circuit and an anode of the LED (Through voltage Vint), and to charge the capacitor; 
a writing circuit (M2), configured to write a data signal (Dm) to the gate electrode of the driving transistor; and 


However, Chung does not teach the specifics of the type of transistor. 
On the other hand, Smith teaches wherein, the driving transistor is an oxide thin film transistor (TFT), and other transistors in the pixel circuit are low temperature polysilicon (LTPS) TFTs (P-type transistors are setup as LTPS TFTs and N-type transistors are setup as a-Si TFTs) [0035].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the specific TFT manufacturing of Smith with the display device of Chung because the combination would allow for precise control over the current capacity and longevity components of the pixel circuitry. 

As to claim 9, Chung and Smith teach all the elements of claim 1 above.
Chung (Fig. 9) also teaches controlling a resetting and charging circuit of the pixel circuit to reset a capacitor connected between an anode of a light emitting diode (LED) and a gate electrode of a driving transistor of the pixel circuit during a first period of time (Initialization period); controlling the resetting and charging circuit to charge the capacitor during a second period of time (Threshold voltage compensation period); controlling a writing circuit of the pixel circuit to write a data signal to the gate electrode of the driving transistor during a third period of time (Programming period); and .

Claim(s) 2-4, 6, 8, 10, 11, 13, 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Chung (US 2018/0204510) in view of Smith (US 2009/0201230) in view of Kwak (US 8,378,933).

As to claim 2, Chung and Smith teach the elements of claim 1 above.
However, Chung and Smith do not teach a light emitting indication signal.
On the other hand, Kwak (Fig. 2) teaches wherein the driving circuit further includes: 
an input terminal of a light emitting indication signal (En), the capacitor (C2), the driving transistor (M3) and a fourth transistor (M6) connected in series between a device operating voltage VDD (ELVDD) and the anode of the LED (OLED), 
wherein, a gate electrode of the fourth transistor is connected to the input terminal of the light emitting indication signal, and the gate electrode of the driving transistor is configured to receive the data signal sent by the writing circuit (Shown in Fig. 2).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the enable signal and transistor of Kwak with the display device of Chung, as modified by Smith, because the combination would preclude the output of any current to the OLED during non-display periods, increasing display quality. 

As to claim 3, Chung teaches wherein the capacitor connected between the gate electrode of the driving transistor of the pixel circuit and the anode of the LED is a first capacitor (Cst).
However, Chung and Smith do not teach a second capacitor connected between ELVDD and the OLED.
On the other hand, Kwak teaches wherein the driving circuit further includes a second capacitor (C1) connected between the device operating voltage VDD (ELVDD) and the anode of the LED (Connected through M3 and M6).

As to claim 4, Chung teaches wherein the writing circuit includes: an input terminal of a third timing signal (Si), an input terminal of the data signal (Dm), and a second transistor (M2), 
wherein, a gate electrode of the second transistor is connected to the input terminal of the third timing signal, and a source electrode and a drain electrode of the second transistor are connected in series between the input terminal of the data signal and the gate electrode of the driving transistor (Shown in Fig. 8).

As to claim 6, Chung teaches wherein the resetting and charging circuit includes: an input terminal of a first timing signal (CL1), an input terminal of a second timing signal (CL2), a fifth transistor (M3) and a first transistor (M4), wherein, source and drain electrodes of the fifth transistor and source and drain electrodes of the first 
gate electrodes of the first transistor and the fifth transistor are respectively connected toPage 3 of 9Application No. 16/096,102 Docket No. BOE0039PA the input terminals of the first and second timing signals (Shown in Fig. 8), a point where the fifth transistor and the first transistor are connected is connected to the gate electrode of the driving transistor (Both are connected to, e.g., N1).

As to claims 8, 14, Chung teaches wherein the first transistor, the second transistor, the fourth transistor are all P-type TFTs, and the fifth transistor is an N-type TFT (Shown in Fig. 8); and active signals of the first and the third timing signals and the light emitting indication signal are all low level signals, and an active signal of the second timing signal is a high level signal (Shown in Fig. 9).

As to claim 10, Chung teaches the elements of claim 2 above.
Chung also teaches outputting an active signal of a light emitting indication signal during the fourth period of time, so that the driving circuit drives the LED to emit light with the driving transistor according to the active signal of the light emitting indication signal (During the light mission period).

As to claim 11, Chung teaches the elements of claims 3, 4 above.
Chung also teaches outputting active signals of a third timing signal (Si) and the data signal (D) during the third period of time (Programming), so that the writing circuit 

As to claim 13, Chung teaches the elements of claims 3, 4, 6 above.
Chung also teaches outputting an active signal of a first timing signal and an active signal of a second timing signal during the first period of time (CL1 and CL2 during the Initialization period), so that the resetting and charging circuit resets the capacitor according to the active signals of the first and second timing signals; Page 6 of 9Application No. 16/096,102Docket No. BOE0039PA 
continuing providing the active signal of the second timing signal during the second period of time (CL2 during the Threshold voltage compensation period), so that the resetting and charging circuit charges the capacitor according to the active signal of the second timing signal.

Allowable Subject Matter
Claims 5, 7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the cited references teach the connections detailed in claim 5.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691